IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 99-60467
                             Summary Calendar



FARHAD KAVIANI,

                                                 Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                                 Respondent.

                           --------------------
                     Petition for Review of an Order
                 of the Board of Immigration of Appeals
                            BIA No. A27 898 036
                           --------------------
                               June 14, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Farhad Kaviani petitions for review of the order of the Bureau

of Immigration Appeals (BIA) denying his motion to reopen his

deportation proceedings to apply for the suspension of deportation.

Kaviani contends that the BIA erred by determining that he is not

statutorily eligible for the relief of suspension of deportation

because an Order to Show Cause why he should not be deported was

issued to him in 1988.         He argues that an order to show cause

issued   prior   to   June   13,   1992,   did   not   toll   the   period   of

continuous physical presence in the United States.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 99-60467
                                         -2-

       Kaviani’s argument is foreclosed by the holding in Ayoub v.

INS, 222 F.3d 214, 215 (2000) that the issuance of a show-cause

order prior to the enactment of IIRIRA tolls the period of an

alien’s continuous presence in the United States.

       Kaviani     also        argues      that    IIRIRA     and     NACARA        are

unconstitutional provisions because they deprive him of equal

protection and due process.                He argues that similarly situated

persons are      treated       differently    based   on    the   time   that    they

received an order to show cause and their national origins.

       With   respect     to    a   denial    of   equal    protection      based   on

different treatment of different nationalities, this argument is

foreclosed by Rodriguez-Silva v. INS, 242 F.3d 243 (5th Cir. 2001).

In Rodriguez, the court determined that Congress was not required

to make a showing of a rational basis for the nationality-sensitive

provisions because its regulatory power in the area of immigration

is plenary.      Id. at 248.

       Kaviani’s    argument        that     applicants     for     suspension       of

deportation are treated differently depending upon the time the

applicant is served with a notice to appear for removal proceedings

is also without merit.           Similarly situated persons are treated in

the same manner because the stop-time rule is applied to all

illegal   aliens    who        receive   a   notice   to    appear    for    removal

proceedings, whether the applicant was served with the notice prior

to or after IIRIRA instituted the “stop-time” rule.                      See id. at

245.

       PETITION DENIED.